 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDQueen City Coach CompanyandHarold L.White, an Individual.Case 11-CA-2684.July 05,1966DECISION AND ORDEROn November 18, 1965, Trial Examiner Thomas S. Wilson issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-tices alleged in the complaint and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter, Respondent filedexceptions to the Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in thecase,and hereby adopts only those findings, conclusions, and rec-ommendations of the Trial Examiner which are consistent with thefollowing.1.The complaint alleged that Respondent's Division ManagerMarvin Little unlawfully interrogated employees Harold White andLawrence Meissner about their union membership and activities andthatRespondent discriminatorily dischargedWhite on March 22,1965, because of his union activity.The Trial Examiner found, and we agree, that Manager Little vio-lated Section 8 (a) (1) of the Act on March 16, 19, and 20, 1965,respectively, by asking employee Meissner howWhite stood, i.e.,whether he was for the Union, and by advising Meissner not to act asa union observer in the forthcoming election. On March 20, Littleasked White whether he was going to vote for the Union or the Com-pany and White replied he would vote for the Union. The TrialExaminer's findings that such conduct occurred were based on cred-ibility resolutions which we find no basis for disturbing. Accordingly,these findings are affirmed.2.Three days before the election' conducted on March 25, 1965,Respondent's supervisor of drivers, Vincent Batts, told White that hei For about 2 years preceding the events in question,the Union,Amalgamated Associa-tion of Street, Electric Railway and Motor Coach Employees of America, AFL-CIO, hadbeen attempting to win recognition as bargaining representative of Respondent'sdriveremployees An election conducted on April 14, 1964, was set aside on the basis of objec-tions by the Union as was a second election conducted on August 14, 1964. On April 2,1965, the Regional Director issued a certification of results that the Union had lost theelection of March 25,1965, in Case 11-RC-1925,the representation proceeding160 NLRB No. 19. QUEEN CITY COACH COMPANY217was discharging him for unsatisfactory work. Batts did not furtherexplain his reason to White, but at the hearing Batts testified that hedischarged White for "violation of cash fare rules," i.e., on four dif-ferent bus trips White failed to report and to remit cash fares to theRespondent totaling $4.05.The Trial Examiner found that Respondent discharged Whitebecause it had confirmed its previous suspicion that White was pro-union and intended to vote for the union at a scheduled election,and that Respondent used "palpably erroneous" reports that Whitewas not turning in cash fares which he had collected as a pretext toconceal the discriminatory motivation underlying the discharge.Wedo not agree.Respondent employs a number of outside "spotters" and "checkers"to ride its buses for the purpose of observing whether the bus driversare properly performing their jobs. For the past 16 years it has soused the services of Harry E. Butler, who operates a "DriversChecking Service." Butler employs inspectors to ride buses andreport on driver deficiencies in bus operation, courtesy, safety, andhandling of cash fares. At the conclusion of each ride the inspectorsmake written reports of their findings to Butler, who evaluates themagainst the driver's trip report, and then turns over his findings toVincent H. Batts, Respondent's supervisor of drivers.Butler makes his checks for Respondent two or three times a year,whenever he is in the area, or whenever Batts calls him. Early inFebruary, when Butler was in the area, Batts asked him to make ageneral check. As a result of these checks, Butler submitted fourreports to Batts which stated that White had picked up his inspec-tors as passengers on four separate occasions, had accepted cash faresfrom them, and had not reported the cash fares in his driver reportsto Respondent. The occasions were on February 16, March 10, themorning of March 12, and the afternoon of March 12, 1965. Upon thebasis of these reports, Batts asserted that he discharged White.According to the Trial Examiner, all four reports were false : theinspectors did not board White's bus or pay a cash fare to White.Moreover, the Trial Examiner concluded "it appears inconceivablethat anyone in good faith could have accorded these Butler reportsfull faith and 'credit, contended that they even indicated dishonestyon the part of White or, in fact presented them in evidence as proofof Respondent's proper and legal motivation in discharging White."The two inspectors who made the controversial reports were calledas witnesses at the hearing. Each testified that he had no independentrecollection of the trips which were the subject of the reports, butthat at the time the reports were made the facts stated therein were 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD"true and correct to the best of my knowledge and belief.'' 2 The-Trial Examiner rejected these reports because of what he considered'internal and external evidence of the unreliability of the reports.Thus, as to the March 10 and 12 afternoon reports, the Trial Exam-iner said that the tachographs of each of these trips show that "thebus made only its regular stop at Newton Grove and otherwise neverproceeded at less than approximately 15 miles per hour on March 10,or at any lesser speed than about 20 miles per hour on March 12. Inother words [Inspector] P. Haake says that he boarded the bus oneach occasion atWest while on each occasion the tachograph saysthat he did not-unless the inspector swung aboard the bus traveling-at a speed of at least 15 miles per hour which would appear to havebeen a feat notable enough to deserve mention in the inspector'sreports, both of which, however, are silent on this point." This con-clusion of the Trial Examiner rests on his reading of the tachographs.Respondent in its brief to the Board challenges the Trial Exam-iner's reading.- It says that "a correct and proper reading of these-tachographs shows that they say the opposite of what the TrialExaminer declares they say. These two tachographs, properly read,show that on the trips between Goldsboro and Fayetteville, onMarch 10 and in the afternoon of March 12, the regular stop at New-ton Grove was not the only stop which these buses made."Upon examination of these tachographs, we are unable to resolve-this conflict as to their proper reading. The tachographs were anincidental part of the driver's trip reports ; but they were not intro-duced for the purpose of showing the stops made by the buses, andnone of the witnesses at the hearing testified as to whether the dis-puted tachographs showed more than one stop or how to read these-tachographs. Their reading is not self-evident. Absent expert testi-mony on this point, we are not prepared to conclude that the tacho-graphs show that the March 10 and 12 afternoon reports were false.The Trial Examiner found that the March 12 morning report"contains elements of unreliability within it such as would depriveit of the right to be classified as fair on its face." This conclusion isbased on the fact that the inspector's report for that trip says thatthree passengers boarded the bus at a road stop, paid cash fares, butreceived no cash receipts therefor, whereas the driver's report shows-that cash receipts were given these passengers.Whether or not the-inspector erred in reporting that no cash receipts were given to the-three boarding passengers, we fail to perceive how this justifies the-2 The fact that the inspectors and Butler did not have independent recollection of thetrips covered by the four reports does not prove that they were fabricated. Butler testi-fied-that in February and March 1965, he had made "better than 100" checks for Re-spondent. Inspector Beck testified that he had made out "probably hundreds" of reportsfromJanuary 1965 to the time of the hearing in July 1965. QUEEN CITY COACH COMPANY219Trial Examiner's conclusion. The two report's, that of the driver andof the inspector, agree that three cash passengers boarded the bus at aroad stop ; this indicates that the inspector was on the bus. The factthat the inspector may have erred in reporting that the driver had notgiven cash receipts to these three passengers may prove that heis a poor observer, but is not an adequate basis for inferring thatRespondent should have suspected that the inspector was fraudentlyreporting that he had given a cash fare to the driver for which hehad not been given a receipt.The Trial Examiner discredited the February 16 report because,although the inspector who allegedly made the report identified thereports as his, the Trial Examiner, in comparing the signature on theFebruary 16 report with the same signature on two later reports, con-cluded that the signature was not that of the witness. Further, theinspector's report states that he boarded the bus at West, NorthCarolina, paid his fare of 95 cents and was one of the two passen-gers on the bus. On the other hand, the driver's trip report says thatthere were four passengers ticketed from Goldsboro to Fayetteville,North Carolina, and one 50-cent cash-fare passenger riding that bus.Respondent's auditing department confirmed the driver's report. TheTrial Examiner concluded that the "strange signature" on the inspec-tor's report, and the error in the inspector's report "does not tend tocreate confidence in the reliability of the inspector. Indeed, it tendsto remove this report from the category of being fair on its face." Asto the alleged doubtful signature, the Trial Examiner's observationsas to differences in handwriting were entirely speculative. Theinspector identified the signature as his at the hearing and stated heprepared the reports. This identification was not impeached. Underthese circumstances, there was no warrant for the Trial Examiner inhis Decisionsua sponteto undertake the role of a handwriting expertand to discredit the identification testimony of the witness.a The tworeports, that of the driver and of the inspector, do show a discrep-ancy as to the number of passengers, which Respondent's auditingdepartment confirmed in favor of the driver. We have considered thisfact in reaching our ultimate conclusion indicated hereinafter.In rejecting the inspectors' reports as unreliable, the Trial Exam-iner ignored testimony by White which lends some confirmation tothe accuracy of the reports.White testified as to three instances inFebruary and March 1965, involving cash-fare paying passengers8We have examined the signatures of "P FIaake" on the reports of February 16 andthese three 'P Iiaake' signatures reveals a striking dissimilarity" between the signatureson the three reports, or that "This dissimilarity is sufficiently startling to the casualobserver as to cause questions to arise"On the contrary,we believe that only a hand-writing expert is qualified to say that the signatures on the three reports are different. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he did not report.Two of the incidents involved a young boy,who White judged was under 25 years of age, and whom he pickedup twice at West at about 7:30 p.m.4The thirdincident involved awoman passenger whom he picked up at about 3 p.m. at NewtonGrove. On all three occasions,White testified,the passengers gavehim a sum in excess of the fare and he did not have 5 or 10 centschange to give to the passenger.He said that he did not thereforegive the passengers cash receipts but instead purchased tickets forthem when he arrived at the Fayetteville station and, unable to find thepassengers at Fayetteville to give them the tickets and change, threwaway the passengers' part of the ticket and kept the change. Although,according to the uncontradicted testimony of Batts and Butler, adriver who purchases a ticket for a passenger is required to accountfor such purchases in his reports,White's reports for the months ofFebruary and March show no such purchases.The dissent emphasizesthatRespondenttoldWhiteat the time itdischarged him that the reason for the discharge was unsatisfactorywork but at the hearing it gave as a reason for the discharge thatWhite failedto remit cash fares.The dissentingopinion appears toquestion Respondent'smotivationin givingcontradictory reasons toWhite and tothe Board.We cannot infer from the fact that Respondent did not tell Whitethe real reason for his discharge that the reason revealed at the hear-ing was a pretext.Supervisor of Drivers Batts testified that, ininstances of dismissal for cash-fare irregularities,it is the companypolicy to tell the employee,without more,that the discharge is forunsatisfactorywork.In such instances,he said,"we do not give themthe reasons;we take the position that we don't do anything to hurthis reputation or blacken his name in any manner;we just tell him heis discharged for unsatisfactory work, and let it go."The sum of it is that we are unable to agree with the Trial Exam-iner's conclusion that it is"inconceivable that anyone in good faithcould have accorded these Butler reports full faith and credit, con-tended that they even indicated dishonesty on the part of White or,in fact, presented them in evidence as proof of Respondent's properand legal motivation in dischargingWhite."Rather, we find on thebasis of the entire record, that the General Counsel has not provedby a preponderance of the evidence that Respondent's assigned rea-son for the discharge of White was a pretext.Accordingly,we shalldismiss the allegation of the complaint that Respondent had dis-charged employee White in violation of Section 8(a) (3) of the Act.+ Inspector Haake was 23 years old His reports show that he thrice boarded a bus atWest,once on February 16, once on March 10, and once on March 12, at approximatelythe time statedby White. QUEEN CITY COACH COMPANY221ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board ordered that Respond-ent,Queen City Coach Company, Charlotte, North Carolina, itsofficers,agents,successors,and assigns,shall :1.Cease and desist from interrogating employees concerning mem-bership in, or activities on behalf of, Amalgamated Association ofStreet, Electric Railway and Motor Coach Employees of America,AFL-CIO, or any other labor organization, in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1).2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its terminals throughout its Fayetteville Division inNorth Carolina, copies of the attached notice marked "Appendix." 5Copies of said notice, to be furnished by the Regional Director forRegion 11, upon being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 11, in writing, within10 days from the date of this Decision and Order, what steps Respond-ent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the allegation of the complaintthatRespondent violated Section 8(a) (3) be, and it hereby is,dismissed.MEMBER ZAGORIA, dissenting in part :I would affirm the Trial Examiner's conclusion that Respondentdiscriminatorily discharged employeeWhite. The General Counsel'saffirmative case is overwhelming. Thus, starting in about January1963, when White joined, and became active in, the Union, Respond-ent has consistently and persistently indicated its displeasure atWhite's union loyalties. These indications were more than mereexpressions- of opinion, they took the following forms :(1) In August 1963, Division Manager Little told White that hewould make a good driver if he "would leave the Union alone andkeep his nose clean."(2) Little threatened to dismiss White if White refused to give hima list of prounion drivers just before the first representation electionin April 1964.I In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"a Decision and Order"the words"a Decree ofthe United States Court of Appeals Enforcing and Order." 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)Little orderedWhite, at the time of the second election inAugust 1964, to go to a motel room and mark his ballot in the pres-enceof five drivers.- (4)On March 16, 1965, Little asked White for a list of uniondrivers who rented rooms from White.(5)On March 19, 1965, Little asked the Union's vice president"How does Harold White stand, is he for it [the Union] ?"(6)On March 20, 1965, Little interrogated White, asking him ifhe was going to vote for the Union or the Company at the comingelection.White answered that he would vote for the Union as that iswhat he believed in.White was discharged 2 days later, and only 3 days before theelection of March 25, 1965, ostensibly for unsatisfactory work-atleast that was the reason told to White by Batts, Respondent's super-visor of drivers. Finally, at the hearing, Respondent for the firsttime advanced as its reason for the discharge alleged derelictions onthe part of White, specifically, his alleged failure to remit $4.05 incash fares to the Company.The factors enumerated above are fully supported by the record,and my colleagues do not dispute them. They not only establish aprima faciecase of a discriminatory discharge, but could almostserve as a classic example of the proof necessary to establish such acase. Since the function of a Trial Examiner, subject to Board andcourt review, is to determine why a discharge occurred, it seems tome that such a convincingcasemade out by the General Counselcould only be rebutted by a clear showing by the Respondent that animpelling reason existed for the discharge. I do not view the factsshown by this record as satisfying that test. At best, from Respond-ent's point of view, it produced some evidence to cast suspicion uponWhite of having failed to remit $4.05. This is a far cry from thekind of defalcation that would convince me that Respondent's realmotive in discharging White was not his continued adherence to theUnion after Respondent's repeated attempts to wean him away fromhis convictions.The Board has many times held, with court approval, that the testismotivation--so that even if a good reason in facts exists, a partic-ular discharge may nonetheless be found violative of Section8(a) (3).N.L.R.B. v. Overnite Transportation Co.,308 F.2d 279, 284 (C.A. 4) ;N.L.R.B. v. Solo Cup Company, 237F.2d 521, 523 (C.A.8) ; Bitumi-nous Material c Supply Co. v. N.L.R.B,281 F.2d 365, 367 (C.A. 8).When, as here, the reasonassignedby Respondent (at thehearing,not to White at the time) for the dischargeis tenuous,I have noquestion at all aboutthe correctnessof the TrialExaminer's conclu-sionthatWhite was discriminatorily discharged.In reaching this QUEEN CITY COACH COMPANY223result, I do not, and need not, adopt the Trial Examiner's subsidiary=conclusion that there is no basis at all for concluding that Whitemay,have been dishonest. On that issue, I have doubts. As to Respondent'sreal reason for discharging White, I have none.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning member-ship in, or activities on behalf of, Amalgamated Association ofStreet, Electric Railway and Motor Coach Employees of Amer-ica,AFL-CIO, or any other labororganization,in a mannerconstituting interference,restraint,or coercion in violation ofSection 8(a) (1) of the Act.All ofour employees are free to become,remain, or refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization.QUEEN CITY COACH COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, 1831 Nissen Building, 310West FourthStreet,Winston-Salem, North Carolina 27101, Telephone 732-2911.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge duly filed on March 31, 1965, by Harold L. White,an individual,the General Counsel of the National Labor Relations Board, hereinafter called theGeneral Counsel and the Board, respectively, by the Regional Directorfor Region11 (Winston-Salem, North Carolina), issued its complaint dated May 27, 1965,against Queen City Coach Company, herein called the Respondent.The complaint alleged that Respondent had engaged in, and was engaging in,unfair labor practices affecting commerce within the meaning of Sections8(a)(1)and (3) and 2(6) and (7) of the Labor Management Relations Act, 1947, asamended, herein called the Act. Copies of the charge, complaint, and notice of hear-ing thereon were duly served upon Respondent and the Charging Party.Respondent duly filed its answer admitting certainallegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to noticea hearingthereon was held at Fayetteville, NorthCarolina, onJuly 27 and 28, 1965, before Trial Examiner Thomas S. Wilson. All parties 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDappeared at the hearing,were represented by counsel and were afforded full oppor-tunity to be heard, to produce, examine and cross-examine witnesses,and- to intro-duce evidence material and pertinent to the issues.At the conclusion of the hearingoral argument was heard.No briefs have been received..Upon the entire record in the case and from my observation, of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTQueen City Coach Company is a North Carolina corporation engaged in thetransportation of passengers,freight, and mail by motor vehicle. It operates routes.directly across State lines and maintains terminal facilities in the States of North`Carolina, South Carolina, Georgia, and Tennessee.During a typical 12-monthperiod, it receives gross revenues from such transportation activities in excess of$250,000.The complaint alleged, the answer admitted,and I find that Respondent is now,,and has been at all times material herein, engaged in commerce within the meaning,of the Act.H. THE LABOR ORGANIZATIONAmalgamated Association of Street,Electric Railway and Motor Coach Employeesof America,AFL-CIO,herein called the Union,isa labor organization admittingto membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The facts1.ThedischargeActingupon orders relayedto him by Marvin C. Little, Respondent's Fayettevilledivision manager, driverHarold L. White reported to the Charlotte office of Vin-centH. Batts, Respondent's supervisorof driversand equipment,on March 22,1965.Present in Batts' office at this time was also JohnF. Ray, Respondent's Gen-eral Counsel.At this timeand place Batts toldWhite thathe was being dischargedbecause his"serviceswereunsatisfactory."A request for furtherinformationbrought forthonly that White's services were "unsatisfactory."Whitehas never been reinstated.2.The union activitiesHaroldWhitewas first employedby DivisionManagerLittle as apart-timedriver onAugust20, 1961. He worked steadily assuch part-time driver untilAugust 23, 1963, when Littlepromoted him to a full-time driver.About a yearprior to his promotion to full-timedriverWhitehad written toRespondent's PresidentLove in Charlotte about hisefforts to secure a permanentposition.A fewdays thereafter Little expressed his displeasure at the fact thatWhitehad "gone over his head"in writing his letterto Love andadded the remarkthat he,Little,had had reportsthatWhitewas talkingfor the Union.About January or February, 1963, Whitejoined theUnionand became covertlyactive in its organizing campaign among the Fayetteville Division drivers.About thetime of his promotion in August1963, Little told White that, if White"would leavethe Unionalone and keep his nose clean,"White wouldmake a gooddriver.About March 1964 the Unionfiled a representation petition covering the Fayette-villeDivision drivers with the Board.Subsequently three different elections haveresulted from the filing of this petition,two of which,at least, have been set asideby theRegional Director on objectionsby the Union.The first suchelectionwas held on April 14, 1964.Just priortheretoLittlecalledWhite into his officeand demandedon pain ofdismissalthatWhite givehim a list of thosedrivers whom White knewto be prounion.White protested thathe hadno such list,knew of noprounion drivers and claimed that he himself wasprocompany.The secondelection was scheduledfor August1964.The balloting for this elec-tion was to be done by mail. On this occasion Little orderedWhiteto go to acertainmotel room and there mark his ballot in the presence of fivedrivers who QUEEN CITY COACH COMPANY225would be there. Although White protested, he did mark his ballot before these fivedrivers at the motel room as ordered.Subsequently this election was also set asideon objectionsby the Union.In January 1965, White moved into a dwelling'house close to the bus terminalin Fayetteville where he rented out rooms to certain Carolina Trailways driverswho were unionized. On March 16, Little requested White to give him a list of theunion drivers who were renting rooms at his house. White refused, claiming thatthis had nothing to do with bus business.Sometime early in March 19651itwas agreed among the parties and the Boardthat the Board would make its third try, growing out of the April 1964 representa-tion petition,at holding a fair election on March 25, 1965.About March 19 driver Meissner,a vice president of the Local Union,went tosee Little for help in quieting a rumor going around among Respondent'sFayette-ville drivers to the effect that Meissner had been supplying Respondent with thenames of all the prounion drivers. During the course of this discussion Little askedMeissner, "How does Harold White stand, is he for it [the Union]?" Meissneranswered that he did not know but felt that White was a "good company man." 2Later in this same conversation,Meissner informed Little that he, Meissner, hadbeen asked to be the union observer at the election, to which Little replied, "Well,I don'tbelieve I'd do that if I were you." 3On or about March 20, White, accompanied by a friend, Robert P. Robinson,went to see Little at the terminal about a speeding citation which White hadreceived on March 5 while operating one of Respondent's buses. After telling Whitethat the citation had not yet been taken care of, Little inquired of White if he wasgoing to vote for the Union or the Company at the coming election. White answeredthat he would vote for the Union because that is what he believed in. Little repliedthat he would see if he could get the citation taken care of.4As foundsupra,2 days thereafter and 3 days prior to the scheduled BoardelectionWhite was sent to Charlotte and told by Batts that he was being dischargedbecause his "services were unsatisfactory."3.Respondent's defensea.Respondent's theoryIn the face of the aboveprima faciecase indicating that Respondent had beenmotivated by antiunion considerationsin itsdischarge ofWhite on Maich 22,Respondent chose and undertook to prove that White had been, in fact, dischargedby it for "dishonesty"in failing to report and to remit to Respondent cash faresof 95 cents on February 16, of 95 cents on March 10, of $120 on the morningofMarch 12, and of 95 cents on the evening of March 12. Respondent's proofi At the hearing I requested the date on which the aforementioned determination wasmade It was agreed that General Counsel would supply this information for the record.No such information has been forthcoming However, Division Manager Little testifiedthat he was notified of this election "about maybe 2 weeks" before the election ii asactually to be held on March 25. Thus, the exact date of the decision to hold the electionthus remains somewhat indefinite2Although denying having asked about White's union "stand," Little admitted havinginquired of Meissner about White and having received the answer that White was "a goodcompany man."At this time Meissner's prounion stand was well known whereas White was to Meissner'sunderstanding still attempting to keep his own prounion sympathies as quiet as possible.8 Little made no denial of this part of the conversation. It is obvious the Meissner-Little conversation concerned the Union and union affairs Little's denials that he in-quired about White's "stand" or ever talked about the Union with employees were notimpressive.4Admittedly this is the first official notification to Respondent that White was overtlyprounion.As Little denied having referred to White's vote in the election during this conversation,the above findings are made upon the credited testimony of White and Robinson who bothgave all indications of testifying to the truth, whereas Little's denials of this and othermatters pertaining to the Union were unimpressive.I am convinced by all the facts that Little suspected that White's sympathies were forthe Union long before White made the aforementioned admission on or about March 20.25 7-551-67-vol 160-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDof these alleged defalcations by White were based upon four reports received byRespondent from Butler's "Drivers Checking Service" which on their face indicatedthat such fares had been paid to driver White by Butler operatives on the afore-mentioned trips but that White had not reported or remitted the same in his tripreports.It is quite true that on their face the four Butler reports made to Respondentindicate that each of these alleged defalcations had in fact occurred. In fact Butlerhimself reported such shortages at the bottom of the four Butler reports.It appears to be Respondent's theory, as expressed during oral argument herein,that it had the absolute right in discharging White to rely completely on the Butlerreportswith the Butler findings made thereon without regard to their truth andreliability so long as Respondent in so acting was acting in accordance with itsusual and normal business practice. It further appears to be Respondent's theorythat, so long as it proceeded against White according to this normal and usualpractice based upon these reports, the question of White's actual honesty or dis-honesty in the handling of this money was completely immaterial.Obviously underthis theory, Respondent divests itself of all responsibility for the evidence uponwhich it purported to discharge White by not onlygrantingfull faith and creditto these Butler reports made to it by third person or persons unknown, and perhapsirresponsible, and also by making these reports by unknown persons unassailableand irrefutable proof of the charges contained therein by refusing to disclose suchcharges to the employee directly affected thereby, thus preventing him from anypossibility of disproving or discrediting the charges secretly made against himtherein.As evidenced in the instant case where these unknown third-party inspectorsmaking such reports did in fact appear at the hearing in person, the testimony ofthese third parties proves that each of them disclaimed any personal knowledge ormemory of the events in question for which Respondent was discharging Whiteother than as such facts were recorded in their reports. The testimony of thesethird-party inspectors was actually limited to a statement that "to the best of hisknowledge and belief" the facts recorded in the reports were accurate whenrecorded and to an admission by each that he had signed the reports for which hewas apparently responsible, a fact which became of somewhat dubious reliabilityupon a casual examination of such signatures.Hence, under Respondent's theory,these reports became unassailable proof of guilt with no one accepting anyresponsibility therefor, Respondent having divested itself of any such responsibilityand the third-party reporters refusing to assume any such responsibility. Yet uponthe basis of these four pieces of paper Respondent justifies its discharge of a driverfor alleged"dishonesty."I cannot accept such theory.However, even under Respondent's theory of this case which I accept for thenonce and for the purposes of this case only, if Respondent chooses to grant thesereports full faith and credit as well as to cloak them with the aura of infallibilityin its employment relationship with its own employees,then it is incumbent uponRespondent, at the very least, to see to it that such reports are fair upon theirface and do not carry proof of their unreliability, if not falsity within themselves.This much, at least, Respondent owes to its own employees.If it were otherwise, then Respondent here has uncovered a foolproof method ofevading its responsibilities to its own employees as well as evading its responsi-bilities under the Act.Itnow becomes necessary to discuss in some detail the various and sundryreports and "customary" procedures thereof in order that the remainder of thisreport be intelligible and to determine if Respondent fulfilled even this minimalduty.b.Thereports-their purpose, methods, and proceduresAs of the time in question here, White was operating Respondent's bus on theGoldsboro-Fayetteville run 7 days per week on the following schedule:LeaveArriveGoldsboro 8:05 a.m----------------------------- Fayetteville 9:20 a.m.Fayetteville 2:20 p.m ---------------------------- Goldsboro 3:35 p.m.Goldsboro 6:30 p.m ----------------------------- Fayetteville 7:45 p.m.Fayetteville 10:30 p.m --------------------------- Goldsboro 11:35 p.m.This run is primarily for freight and mail.The reports in evidence show that therewere never more than five passengers on any run. QUEEN CITY COACH COMPANY227On this run there was one regular stop: at Newton Junction,5 which is locatedapproximately halfway between the two terminals. However the bus would stopany placealongthe route to pick up or discharge passengers.When flagged down on the road, the busdriver would collect from the passengera cash fare for the transportation desiredUpon receipt of this cash payment itwas the driver's duty to punch duplicate tickets known as "cash fare receipts" show-ing the amount of cash received and, in some cases, the stations between whichthe transportation was provided. One of these receipts was given to the passengerand the duplicate was retained by the driver for ultimate inclusion in his tripreportmade at the conclusion of the run.Strangely enough Respondent did not supply the driver with cash with whichtomake change which might be required in these cash transactions. So if the driverdid not happen to have cash of his own to make change with. Respondent per-mitted its drivers to retain the passenger's cash payment and, upon arrival at eitherGoldsboro or Fayetteville where Respondent maintained ticket offices, the driverwould purchase a ticket for the passenger and return the change to thepassenger.No cash fare receipt would be issued in a case such as this.At the conclusion of each trip the busdriver made what is known as the "driver'strip report" on an envelope provided by Respondent for such purpose. On theoutside of said envelope the driver made his trip report consisting, in pertinentpart, of his own name and number, the trip number with scheduled departure andarrival times at the terminals, the number of tickets and cash fares collected, thenumbers of the cash fare receipts used, and whether a "tachograph" record of thetripwas made.6 The driver then places the tickets and cash collected together withthe cash fare receipts and tachograph, when made, into the envelope,seals theenvelope, and deposits same into a chute down which his report falls into Respond-ent's safe at the Fayetteville terminal. Thereafter the driver has no control overthis driver's report and neversees it again.Each weekday morning Fayetteville Division Manager Littleopensthis safe,removes all the trip reports present therein, makes a record of each, and stampseach, at least according to the testimony, with a stamp dated the same day as thetripwas made. He then ships all these driver trip reports still sealed to Respond-ent's auditing department in Charlotte on the 12:20 p.m. bus. Trip reports depositedin the safe over the weekends are apparently handled on Monday mornings.Upon arrival at the auditing department in Charlotte, the auditors proceed toopen and "work" these trip reports,i.e.,comparingthe contents of tickets, cash,and cash fare receipts with the driver's written report thereof.When this auditdiscloses a cash shortage, which apparently is not unusual, the auditing departmentwill notify the driver and demand either a cash remittance from him orarrangefor a deduction in his next paycheck in order to cover such shortage. Both methodshad been applied to White during his employment although Respondent made noclaim here of past deficiencies in this regard by White. Any inadvertent cash over-age inthe trip report is returned to the driver.It is, of course, obvious that onlyin unusualcircumstanceswill the auditingdepartment's check disclose instances where a busdriver may be collecting cashfares owing to Respondent and pocketing the same for his own personaluse wheresaid driver fails to report such collection of cash fares. For this purposeRespond-ent employs a number of outside "spotters" and checkers,among whom is oneHarry E. Butler of Davidsville, Pennsylvania, who operates what he calls a "Driv-er's Checking Service." Respondent has made use of Butler's services for the past 16years.During this period Butler has customarily made routine random checks overRespondent's system two or three times per year, the last of which was made forRespondent as late of January, 1965.Butler operates his checking service through the use of operatives whom he calls"inspectors" who are paid to ride buses, note any and all deficiencies on the partof the busdriver which the inspector either remembers or notes down in a notebookor convenient newspaper. It is "customary"soonafter the conclusion of each ridefor these inspectors to make reports of all such deficienciesin operation,courtesy,5Both White and Battsagree on this.9Many of Respondent's buses are equipped with a mechanical device known as a tachom-eter which automatically recordsupona paper disc known as a tachograph the period oftime the engine of thebus is in operation and the speedsat whichthe bus is being oper-ated throughoutand thus, necessarily,when the bus is at a standstill. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDsafety, and, particularly, in the handling of cash fares on forms provided thereforby Butler. Customarily these inspectors give their reports to Butler or another super-visor in charge of the operation.Also customarily while operating over Respondent's system,Butler will telephoneBatts, head of Respondent's drivers and equipment, and inform him as to the busesridden that day by Butler's inspectors.Batts thereupon rushes to the auditing depart-mentin aneffort to secure the driver's trip reports for these same trips before theyhave been opened and "worked" by the auditing department. Customarily also Battsthen has the still unopened trip report delivered to Butler at some rendezvous awayfrom Respondent's terminal. There Butler customarily opens the trip reports aloneand checks them against his own inspectors'reports, particularly noting any and allcash discrepancies between the two at the bottom of the Butler form in his ownhandwriting or printing. The inspectors' reports with Butler's findings thereon arethen somehow returned with the trip reports to Respondent which takes whateveraction in connection with such unsigned reported findings as Respondent cares to,take.?The particular Butler reports here involved were the work of Butler operativesArthur S. Haake and David R. Beck, each of whom testified that he was 23 yearsof age, a high school graduate and had been employed by Butler since January,1965. The testimony of each further showed that, outside of what appeared in thewritten reports and outside of what was "customarily" done, he had no personalmemory or recollection of the trips involved, the facts of those trips, when thereports thereon were made or how, where, or to whom the reports were delivered.Indeed neither was able to testify where he had been working the week prior to thehearing. Each did testify at the hearing, however, that at the time of making thereports the facts stated therein were "true and correct to the best of my knowledgeand belief." This admission corroborated the signed statement found upon thereverse side of the Butler reporting form that: "I certify that this report is a truestatement of facts to the best of my knowledge and belief as they occurred duringthis trip."It is now time to examine the particular reports themselves.c.The February 16 reportsWhite's trip report dated February 16, 1965, for run 324 leaving Goldsboro at6:30 p.m. and arriving at Fayetteville at 7:45 p.m., shows four passengers withtickets from Goldsboro to Fayetteville and one 50-cent cash-fare passenger withone cash-fare receipt issued. This trip report bears the stamped date of "Febru-ary 16, 1965," on its back where District Manager Little customarily stamped themtogether with a second stamped date of "February 19, 1965," on the front thereof.This second stamped date remained unexplained. The auditing department had notedon the report the receipt of four tickets and one 50-cent cash fare. The contents ofthe envelope were missing as the auditing department had worked the report beforeBatts requested it.The Butler report in hand-printed letters relating to this same trip indicates thatthe inspector boarded the bus at West, North Carolina, a crossroads between 5 and6 miles beyond Newton Junction toward Fayetteville, paid a cash fare of 95 centsbut received no cash-fare receipt at any time. The inspector reported two passengerswere on the bus at West including himself and that the two disembarked at Fay-etteville.8The customary certificate on the reverse side of this report reading "Icertify that this report is a true statement of facts, to the best of my knowledgeand belief, as they occurred during this trip" was over a signature reading "P.7The word "customarily" has been used advisedly above because the testimony of bothBatts and Butler prove that neither had any personal memory as to the time, method, orprocedures used in checking the particular reports involved here In fact Butler deducedfrom the fact that his inspectors' reports were uncreased, as would be necessary if theyhad been mailed to Respondent, that these reports had remained in his own possessionuntil after he alone had checked them against the driver's trip report Even though Butlerhad noted apparent cash defalcations on each of the four reports in evidence, a seriousoffense, he was still unable to recall when or how the reports were returned to Respondent8This count contradicts the reports of both White and Respondent's auditing department,each of which indicated five passengers QUEEN CITY COACH COMPANY229Haake." 9 At the bottom of this report in printing which Butleridentified as hiswere the words "driver's envelope show [sic] no record of inspector's cash fare. 95"d.The reports of March 10White's driver's trip report for run 324 on March 10, starting 6:30 p.m. at Golds-boro and ending at Fayetteville at 7:45 p.m., shows three passengers ticketed fromGoldsboro to Fayetteville, no cash-fare passengers and no cash-fare receiptsissued.The division date stamp on the back of said envelope was "March 11, 1965." Thecontents of the report envelope were three such tickets 10 and a tachograph for thetrip showing that the bus made one stop, the regular stop at Newton Grove.The Butler inspector's report in handwriting shows that the inspector says heboarded the bus at West, North Carolina, where the driver asked him for an85-cent fare to Fayetteville and subsequently requested an additional 10 cents, asthe fare from West to Fayetteville was 95 cents, which the inspector paid but forwhich he received no cash-fare receipt." The inspector reportedfour passengers onthe bus at West and four leaving the bus at Fayetteville. In handwriting, whichButler testified was his, at the bottom of this report appeared the notation: "Driver'sreport shows no record of inspector's fare-short .95." The usual certificate on therear of this Butler report was over a signature: "P. Haake." The signature on thisreport is strikingly different from the signature "P. Haake" on the Butler report ofFebruary 16.e.The morning report of March 12White's trip report for run 326 on March 12 leaving Goldsboro at 8:05 a.m.,and arriving Fayetteville at 9:20 a.m. shows one passenger with a Goldsboro-to-Fayetteville ticket, one 50-cent cash-fare passenger and two 30-cent cash-farepassengers with three numbered cash-fare receipts issued in similar amounts. Thedivision date stamp on the reverse side is "March 14, 1965." 12 The contents ofthe envelope were one $1 bill 13 and one dime, three cash-fare receipts respectivelypunched 30 cents, 30 cents, and 50 cents, one Goldsboro to Fayetteville ticket ora total of four passengers. Also enclosed was a tachograph indicating five stopsmade during the trip. The driver's penciled date on this driver's trip report hadobviously been changed from March 11 to March 12.The Butler report in handwriting for this trip, whose certificate on the back isover the signature of "P. Beck," 14 which agrees with the name given by theinspectorwhen he testified, records that the inspector boarded the bus at theregular stop at Newton Grove, handed the driver a $1 bill and two dimes butreceived no cash-fare receipt therefor. The inspector reported that three cash-farepassengers boarded the bus at a road stop and that none of them received cash-farereceipts.During his check of the reports Butler noted the fact that, contrary to hisinspector's report, three cash-fare receipts had been issued and were among thecontents of the driver's trip report. At the bottom of the Butler report in printing,which Butler identified as his own, appears the following: "Drivers report showsno record of inspector's cash fare-Short 1.20."f.The evening reports of March 12White's trip report for run 324,15 leaving Goldsboro at 6:30 p.m. and arrivingat Fayetteville at 7:45 p.m., showed two passengers ticketed from Goldsboro toFayetteville, no cash fares received and no cash-fare receipts issued. The contentsof the envelope consisted of the two tickets aforementioned and a tachograph which0 The inspector who testified at the hearing testified that this signature was his alsotestified that his name was "Arthur Stephan Haake "10Actually there were four ticket stubs enclosed but two of these stubs have the sameprinted ticket number and are, therefore,parts of the same passenger's ticket.11White's report shows no cash fares received or receipts issued.1 Respondent's testimony indicated that drivers'trip reports placed in the safe over theweekend were worked the following Monday. March 14, 1965, was a Sunday.13 The serial number of the $1 bill contained in the envelope was not the serial numberof the $1 bill which the inspector recorded on the Butler report as that given by dial tothe driver.14 The handwriting on this report and the signature appear to be the same.15 On this report the run number was obviously changed from 323 to 324. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowed one stop made during the trip, at the regular stop at Newton Grove, andotherwise no speed less than 20 miles per hour. The division date stamp on thereverse of the report is "March 15, 1965."The Butler report in pnnted letters records that the inspector boarded the busatWest and paid the driver one-half dollar, one quarter, and two dimes for hispassage but received no cash-fare receipt therefor.The inspector also reported thattherewere three passengers including himself, on the bus at West and threedeparted at Fayetteville. After his check Butler wrote in handwriting on the bottomof this report: "Driver's report shows no record of inspector's fare-short .95."The certificate on the reverse side of this report is over the signature "P. Haake"in handwiiting similar to that on the March 10 Butler report but still startlinglydissimilar from that on the February 16 report.g.Conclusions as to the reportsThus, according full faith and credit to these four Butler reports, the claimeddefalcations have been proved as noted heretofore.However, it now becomes Respondent's duty to cast at least a casual eye uponthese reports to determine that these four reports were fair on their face and thusentitled to full faith and credit given,even under Respondent's theory.One of these Butler reports purports to be the work of inspector "R. Beck"while the other three purport to be that of "P. Haake."The R.Beck report for the morning of March 12 appears to be in the neat,compact handwriting of the individual who signed the certificate on the reverseside thereof. This report says that three persons boarded the bus at a road stop,paid cash fares but received no cash receipts therefor. The driver's report says thatthree cash-fare receipts were issued and the contents of the driver's report con-tained three properly punched cash receipts plus the cash to prove it.Even Butlernoted on his report to Respondent this obvious inaccuracy in the observation andreporting of his inspector.However, despite this notation,Butler claimed the $1.20fare allegedly paid by this same inspector was not reported or remitted by thedriver. If R. Beck boarded and paid the fare, Butler's claim is correct despite thisother obvious error.But it is hard to believe that any inspector actually aboardthe bus could have missed observing the driver punching out three cash-farereceipts.At the veryleast this Beck report contains elements of unreliability withinit such as would deprive it of the right to be classified as fair on its face.The remaining three reports contain certificates over signatures reading "P.Haake" which a witness testifying under the name of "Arthur Stephan Haake"claimed werehis.Acasual comparison of these three "P. Haake" signatures revealsa striking dissimilarity between the handwriting of the signature on the February 16report and that on the March 10 and 12 reports.In fact the neat, compact signa-ture "P,Haake" on the February 16 report appears more like the R. Beck hand-writing than it does to the large, scrawling signatures on the other two Haakereports. This dissimilarity is sufficiently startling to the casual observer as to causequestions to arise.P.Haake's first report of February 16 states that he boarded the bus at West,North Carolina,paid his fare of 95 cents for which he received no receipt andwas one ofthe twopassengers on said bus.On the otherhandthe trip report,without its contents available, says that there were four passengers ticketed fromGoldsboro to Fayetteville and one 50-cent cash-fare passenger riding that bus.Respondent'sown auditing department confirms the driver's trip report in thisregard.In addition to the strange signature thereon, this report thus indicates arather notable inability to observe and report correctly for a person who wasactually on the bus.Such a reporting error, especially when confirmed by Respond-ent's auditing department,does not tend to create confidence in the reliability ofthe inspector.Indeed it tends to remove this report from the category of beingfair on its face.P.Haake's next two reports,dated respectivelyMarch 10 and the evening ofMarch 12, both say that theinspectorboarded the bus at the flag stop at West,North Carolina, and on each occasion paid a 95-cent fare to Fayetteville withoutreceiving a cash-fare receipt. Neither these fares nor cash-fare receipts thereforappear on or in the driver's trip reports. Each of these drivers' reports containedtachographs of the respective trips. These tachographs say that on each of thesetrips the bus made only its regular stop at Newton Grove and otherwise never pro-ceeded at less than approximately 15 miles per hour on March 10 or at any lesserspeed than about 20 miles per hour on March 12.In other words P. Haake says QUEEN CITY COACH COMPANY231that he boarded the bus on each occasion at West while on each occasion thetachograph says that he did not-unless the inspector swung aboard the bus travel-ing at a speed of at least 15 miles per hour which would appear to have been afeat notable enough to deserve mention in the inspector's reports, both of which,however, are silent on this point. Despite these internal conflicts in the reportsButler charged the driver with 95-cent cash shortages on each occasion for moneyallegedly paid by the inspector upon his boarding said bus. In the light of theseobvious and serious conflicts nobody could contend that these inspector's reportswere fair upon their faces or worthy of full faith and credit.16Of course, it is obvious that, if the Butler inspectors did not board White's busand pay the fares they reported that they paid, there were no cash fares for Whiteto report and remit to Respondent and Respondent's claim of "dishonesty" on thepart of White in the handling of such alleged fares evaporates. In each of theinstances in evidence here, there is persuasive evidence that no inspector everboarded the bus or paid a fare.In the light of the internal conflicts disclosed by even a casual inspector of thereports, it appears inconceivable that anyone in good faith could have accordedthese Butler reports full faith and credit, contended that they even indicated dis-honesty on the part of White or, in fact, presented them in evidence as proof ofRespondent's proper and legal motivation in discharging White.B. Conclusions as to the unfair labor practicesI am convinced and, therefore, find that Respondent through Fayetteville Divi-sionManagerMarvin Little intended to interfere with,restrain,and coerceRespondent's employees, and Harold L. White and Laurence R. Meissner in par-ticular, in the exercise of the rights guaranteed them in Section 7 of the Act in vio-lation of Section 8(a) (1) of the Act when Little: (1) on or about March 16, 1965,requestedWhite to supply him with the names of the union drivers renting roomsfrom him; (2) on or about March 19, 1965, interrogated Laurence R. Meissner,whose prounion sympathies were well known to all, as to how White "stood" onthe union question and then warned Meissner against acting as the union observerat the representation election scheduled to be held on March 25; and(3) on orabout March 20, 1965, interrogated White as to how White intended to vote in therepresentation election scheduled 5 days thereafter.As to the discharge of Harold L. White, the facts are quite clear. Respondent, anantiunion employer, was facing on March 25, 1965, the third attempt by the Boardto hold a fair representation election under"laboratoryconditions"after two pre-vious attempts within the previous year had been foiled by actions of this Respond-ent.Respondent had long suspected driver White of holding prounion sentiments.On March 20, 1965, 5 days before the scheduled representation election, Respond-ent through Little confirmed these long-held suspicions when, in answer to aninquiry by Little,White acknowledged his intention to cast his ballot for unionrepresentation. On March 22, 2 days later, and still 3 days before the election, ata time when news of such discharge would have its maximum effect upon thevoters in that election, Respondent discharged the now publicly known prounionWhite upon a false charge based upon patently unreliable evidence as indicatedheretofore.This chronology alone, which Respondent referred to as "mere coincidence,"coupled with the past history of Respondent's suspicions as to White's prounionsympathies and thereafter strengthened by the patent unreliability, if not falsity, ofthe charges for which Respondent purported to discharge White on March 22, con-vince me that the aforementioned chronology was no mere "coincidence" and thatRespondent discharged Harold L. White on March 22, 1965, because it had con-firmed its previous suspicions that White was, in fact, prounion and intended tovote for the Union at the scheduled election and further that Respondent usedthese palpably erroneous reports as a mere pretext in an attempt to conceal the16Under Respondent's theory of this case, it is not incumbent on me to resolve this conflictbetween P. Haake and the tachographs. However, if it were, I would have to decide thisconflict in favor of the tachographs because, in all three instances where the tachographwas available and in evidence, that mechanical device gave all appearances of being inperfectappeared on the witness stand to be an unduly uncomfortable, nervous, and perspiringyouth, even for a witness appearing on the stand for the first time.14 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDactual reason for its action against White in violation of Section 8(a)(1) and (3)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of.the Respondent set forth in section III, above, occurring inconnection with the operations of Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in and is engaging in certainunfair labor practices, it will be recommended that it cease and desist therefromand that it take certain affirmative action designed to effectuate the policies of theAct.It having been found that Respondent discriminated in regard to the hire andtenure of employment of Harold L. White by discharging him on March 22, 1965,itwill be recommended that Respondent offer him immediate and full reinstate-ment to his former, or substantially equivalent, position without prejudice to hisseniority or other rights and privileges and make him whole for any loss of payhe may have suffered by reason of said discrimination against him by payment tohim of a sum of money equal to that which he would have earned as wages fromthe date of the discrimination to the date of his reinstatement, less his net earningsduring said period in accordance with the formula set forth in F. W.WoolworthCompany,90 NLRB 289, with interest thereon at 6 percent per annum.Because these unfair labor practices engaged in by Respondent go to the veryheart of the Act, I sense an opposition to the policies of the Act in general andhence deem it necessary to order Respondent to cease and desist from in anymanner infringing on the rights guaranteed its employees in Section 7 of the Act.CONCLUSIONS OF LAW1.Amalgamated Association of Street, Electric Railway and Motor CoachEmployees of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2.By discharging Harold L. White on March 22, 1965, thereby discriminating inregard to his hire and tenure of employment and discouragingunionmembershipand activities among its employees, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (3) and (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, Respondent has engaged in andis engagingin unfair labor practices within the meaning of Section 8(a) (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting Com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Wards Cove PackingCompany, Inc. andThe Nakat Packing Cor-porationWaterfallPlant and New EnglandFish Company'andInternational Longshoremen's and Warehousemen's Union,Independent,Petitioner.Cases 19RG-3863, 3864, and 3865.July 26,1966DECISION AND ORDERUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, as amended, hearings were held on March 4, 1966, and1 The name was amended during the hearing to Nefco-Fidalgo Packing Company, toreflect the joint venture under which the Company is operating in 1966.160 NLRB No. 23.